DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments have been fully considered. As a result, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Laamanen (US20080166125A1).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 requires “a first protocol to a customer premises apparatus.” It is unclear whether the limitation is referring to the first protocol and the customer premises apparatus in claim 1. This limitation is also replacing what is claimed in claim 1 because it is modem that transmit the data to the customer premises apparatus using a second protocol according to claim 1. For the purpose of compact prosecution, this limitation will be considered to mean “the first protocol towards the customer premises apparatus.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-8, and 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laamanen (US20080166125A1) in view of Shrum, JR. et al. (US20110280249A1) and Fazlollahi et al. (US20160294441A1).
	Regarding claim 1, Laamanen discloses A hybrid optical fiber-metallic access network (Fig. 3) comprising: 
	a multiplexer (Fig. 3; the RDSLAM equipment 3 includes the multiplexing element 17 as shown) which is connected to an optical fiber cable (Fig. 3; the multiplexing element 17 is connected to the optical fiber 2) and a first end of a metallic cable (Fig. 3; the multiplexing element 17 is connected to a plurality of metallic pair cable 4), the multiplexer being located at a first network location (Fig. 3; Para. 9; the RDSLAM equipment 3 is located between the equipment 1 at the central site and the subscriber’s DSL modem 5); and 
	a modem (Fig. 3; Para. 9; the subscriber’s DSL modem 5) which is connected to a second end of the metallic cable (Fig. 3; Para. 61; a metallic pair cable 4 connects each subscriber’s modem 5 to the RDSLAM), the modem being:  
	located at a second network location (Fig. 3; the subscriber’s modems 5 are located at the remote end as shown), wherein, in use,  
	the multiplexer is configured to transmit data using a plurality of data channels processed according to a first protocol (Fig. 3; Para. 61; the plurality of data channels is shown, wherein data is transported in both transmission directions over the metallic pair cable 4 by using a modulation method appropriate for a transmission link constituted by a metallic pair cable, for example the DMT or QAM method), the plurality of data being provided by at least two copper pairs in the metallic cable (Fig. 3; Para. 61; the plurality of data channels is shown, wherein data is transported in both transmission directions over the metallic pair cable 4 by using a modulation method appropriate for a transmission link constituted by a metallic pair cable, for example the DMT or QAM method), and 
	the modem is configured to receive the data channel processed according to the first protocol (Fig. 3; Para. 61; data is transported in both transmission directions over the metallic pair cable 4 by using a modulation method appropriate for a transmission link constituted by a metallic pair cable, for example the DMT or QAM method).
	However, Laamanen does not expressly disclose the second location being located away from the customer premises and connected to an apparatus in the customer premises by a further cable; the modem is configured to transmit data over the further cable to the customer premises apparatus using a second protocol.
	Shrum et al. discloses the second location being located away from the customer premises (Fig. 1; Abstract; the service gateway that includes the cable modem 120 is situated outside of one or more households) and connected to an apparatus in the customer premises by a further cable (Fig. 1; Para. 38; a coaxial cable drop 150 is utilized to carry a signal from the service gateway 105 to the remote devices 160 and 165 in a household 110); the modem is configured to transmit data over the further cable to the customer premises apparatus using a second protocol (Fig. 1; Para. 26; the modem 120 provides a wide variety of services to a household, such as television service, Internet service, Voice over Internet Protocol telephone service, etc.) (Shrum JR, et al. teaches that the gateway devices inside of households may make it difficult for the service provider to respond to and/or correct technical service issues. With gate way devices inside of a household, the service provider will often need to have a technician enter the household in order to address any equipment issues. Additionally, it may be difficult for the service provider to disconnect service without sending a technician to the household (Para. 4)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the cable modem outside the customer premises, as taught by Shrum JR, et al., in the present system in order to provide easy access to technicians to respond and correct technical service issues (Shrum JR, et al., Para. 4).
	However, the present combination does not expressly disclose the plurality of data channels being provided by at least two copper pairs in the metallic cable and one or more phantom modes.
	Fazlollahi et al. discloses the plurality of data channels being provided by at least two copper pairs in the metallic cable and one or more phantom modes (Fig. 1; Fig. 3 (b); Para. 34; Fig. 3 is a schematic of an embodiment of copper wire pair configurations 300 used to create three channels from two pairs of coper wire, wherein N differential modes and N-1 phantom modes (PM) are created. The phantom mode is a differential mode channel created from the common modes of the two copper pairs as shown in configuration (b)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add phantom modes, as taught by Fazlollahi et al., in the present combination in order to increase the channels offered by the twisted wire pair.
	Regarding claim 4, the present combination discloses The hybrid optical fiber-metallic access network according to Claim 1, as described and applied above, wherein the modem is connected to a second apparatus in a second customer premises by another cable, and the modem is configured to transmit data received from the multiplexer for the second apparatus over the another cable to the second apparatus in the second customer premises (Shrum, Jr. et al., Fig. 1; Para. 29; the second drop line 150n is connected to the second house as shown. The router 125 receives the broadband data signal from the modem 120, and the router 125 outputs the broadband data signal for receipt by one or more remote devices situated within the one or more households 110a-n).
	Regarding claim 5, the present combination discloses The hybrid optical fiber-metallic access network according to Claim 1, as described and applied above, wherein, in use, the multiplexer is configured to transmit two or more data signals processed according to a first protocol to a customer premises apparatus (Fazlollahi et al., Fig. 1; Fig. 3 (b); Fig. 4; G.fast or VDSL2 is used. The two or more data signal is transmitted to the customer premises apparatus 410 as shown), each of the two or more data signals being transmitted using a respective one of the plurality of copper pairs comprised within the metallic cable (Fazlollahi et al., Fig. 3 (b); N differential modes transmit data on respective copper pair as shown).
	Regarding claim 6, the present combination discloses The hybrid optical fiber-metallic access network according Claim 1, as described and applied above, wherein the multiplexer is a digital subscriber line multiplexer (Laamanen, Fig. 3; the remote Digital Subscriber Line Access Multiplexer (RDSLAM) 3 is shown).
	Regarding claim 7, the present combination discloses The hybrid optical fiber-metallic fibre metallic access network according to Claim 6, as described and applied above, wherein the first protocol is a digital subscriber line data protocol (Fazlollahi et al., Fig. 1; the data is transmitted to the subscriber’s premise with G.fast or VDSL as shown).
	Regarding claim 8, the present combination discloses The hybrid optical fiber-metallic fibre metallic access network according to Claim 7, as described and applied above, wherein the digital subscriber line data protocol is one of G.fast or VDSL (Fazlollahi et al., Fig. 1; the data is transmitted to the subscriber’s premise with G.fast or VDSL as shown).
	Regarding claim 10, the present combination discloses The hybrid optical fiber-metallic access network according Claim 1, as described and applied above, wherein the multiplexer is a digital subscriber line multiplexer (Laamanen, Fig. 3; the remote Digital Subscriber Line Access Multiplexer (RDSLAM) 3 is shown).
	Regarding claim 11, the present combination discloses The hybrid optical fiber-metallic access network according to Claim 1, as described and applied above, wherein a cabinet is located at the first location (Laamanen, Fig. 3; the RDSLAM 3 is inside a case as shown).
	Regarding claim 12, the present combination discloses The hybrid optical fiber-metallic access network according to Claim 1, as described and applied above, wherein a distribution point is located at the second location (Shrum, JR. et al., Fig. 1; the multi-subscriber Service Gateway is located towards the customer premises as shown. The signal is distributed through the router as shown).
	Regarding claim 13, the present combination discloses The hybrid optical fiber-metallic access network according to Claim 1, as described and applied above, wherein the second location is located at least five meters away from the customer premises (Shrum, JR. et al., Fig. 1; the multi-subscriber Service Gateway is located at least 5 meters away from the customer premises as shown since it serves houses 110a to 110n).
	Regarding claim 14, the present combination discloses The hybrid optical fiber-metallic access network according to Claim 1, as described and applied above, wherein the modem is configured, in use, to transmit data to and from the apparatus in the customer premises (Shrum, JR. et al., Fig. 1; the modem 120 transmits data to households).
	Regarding claim 15, the present combination discloses The hybrid optical fiber-metallic access network according to Claim 14, as described and applied above, wherein the apparatus in the customer premises transmits electrical power to the modem over the further cable (Shrum, Jr., et al., Fig. 1; Fig. 2; the electrical power is supplied through the Power over Ethernet (PoE) as shown).
	Regarding claim 16, the present combination discloses The hybrid optical fiber-metallic access network according to Claim 14, as described and applied above, wherein the apparatus in the customer premises is at least one of a wireless access point or a router (Shrum, Jr. et al., Fig. 2; the WiFi transmitter is shown).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laamanen (US20080166125A1), Shrum, JR. et al. (US20110280249A1), and Fazlollahi et al. (US20160294441A1) in view of Advanced Media Technologies (2017).
	Regarding claim 9, the present combination discloses The hybrid optical fiber-metallic access network according to Claim 1, as described and applied above.
	However, the present combination does not expressly disclose the second protocol is gigabit ethernet.
	Advanced Media Technologies discloses the second protocol is gigabit Ethernet (Page 1, Product Overview; the FST1203 converts Gfast signals from either a coaxial cable or phone line to Gigabit Ethernet for the gateway it supports).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the teaching of Advanced Media Technologies to the present combination. The present combination teaches that the DSL protocol signal received by the modem is converted to the signal used for LAN as shown in Shrum, Jr. et al. However, the present combination does not provide details on how the received DSL signal can be used in LAN. Advanced Media Technology teaches converting the DSL signal such as Gfast signal to Gigabit Ethernet signal that can be used for LAN. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAI M LEE whose telephone number is (571)272-5870. The examiner can normally be reached M-F 9:5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAI M LEE/Examiner, Art Unit 2636